

117 HR 2832 IH: Don’t Tax Higher Education Act
U.S. House of Representatives
2021-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2832IN THE HOUSE OF REPRESENTATIVESApril 26, 2021Mr. Brendan F. Boyle of Pennsylvania introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the excise tax on investment income of private colleges and universities.1.Short titleThis Act may be cited as the Don’t Tax Higher Education Act.2.Repeal of excise tax on investment income of private colleges and universities(a)In generalChapter 42 of the Internal Revenue Code of 1986 is amended by striking subchapter H (and by striking the item relating to such subchapter in the table of subchapters for such chapter).(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.